--------------------------------------------------------------------------------

 

 Exhibit 10.3

 



SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as of April
3, 2015, by and among Sher Trucking L.L.C., a Nevada limited liability company
(“Secured Party”), and Black Diamond Energy Holdings LLC, a Delaware limited
liability company (“Black Diamond”), and its wholly-owned subsidiaries: Black
Diamond Energy LLC, a Delaware limited liability company, Treeline Diesel Center
LLC, a North Dakota limited liability company, BDE Tractor Leasing I LLC, a
Delaware limited liability company, BDE Tractor Leasing II LLC, a Delaware
limited liability company, BDE Trailer Leasing I LLC, a Delaware limited
liability company, BDE Trailer Leasing II LLC, a Delaware limited liability
company, BDE Trailer Leasing III LLC, a Delaware limited liability company, and
BDE Trailer Leasing IV LLC, a Delaware limited liability company (collectively
with Black Diamond, “Debtor”).

WITNESSETH

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the parties hereto agree as follows:

1.                  The Collateral. In consideration of and as an inducement to
Secured Party to enter into that certain Membership Interest Purchase Agreement,
dated as of April 3, 2015 (the “Purchase Agreement”) and to accept from Black
Diamond and Legend Oil and Gas Ltd., a Colorado corporation (“Legend”) that
certain Secured Promissory Note of even date hereof in the original principal
amount of Two Million Eight Hundred Fifty Four Thousand Dollars ($2,854,000.00)
(as the same may be amended, restated or modified from time to time, the
“Note”), Debtor hereby grants to Secured Party, a continuing security interest
(the “Security Interest”) in Debtor’s right, title and interest, in and to the
following, whether now or hereafter owned, existing, arising or acquired and
wherever located (collectively, the “Collateral”): (a) the trucks, tractors and
trailers of Debtors, identified on Exhibit A attached hereto, (b) all accessions
and additions to, parts and appurtenances of, substitutions for and replacements
of any of the foregoing, (c) all proceeds of claims against any Person for loss,
damage or destruction of any of the foregoing, (d) all books and records
(including, without limitation, files, correspondence, tapes, computer programs,
print-outs and computer records) relating to any of the foregoing, (e) all
accounts, general intangibles, chattel paper and instruments constituting
proceeds of any of the forgoing (which, by way of clarification, shall not
include operating revenues or cash flows of the Debtor received in the ordinary
course of business and not in connection with a disposition of Collateral) and
(f) all other proceeds (including insurance proceeds) relating to any of the
foregoing. The Security Interest shall rank senior to all other liens and
security interests in the Collateral. Capitalized terms not defined herein and
which are defined in the Uniform Commercial Code of State of Utah (as amended,
the “UCC”) shall have the meaning ascribed to them therein.

2.                  The Obligations. This Agreement is being executed and
delivered in connection with Debtor’s contemporaneous execution and delivery of
the Purchase Agreement, those other documents being executed at the closing of
the transactions contemplated by the Purchase Agreement and the Note. The
Security Interest herein granted shall secure full and prompt payment and
performance of all of Debtor’s or Legend’s indebtedness, liabilities and
obligations to Secured Party under the Note or under this Agreement, whether
direct or indirect, contingent or absolute, now or hereafter due or owing to
Secured Party from Debtor by reason of the Note, and any and all renewals
thereof, in all cases including, without limitation, all interest that accrues
after the commencement of any bankruptcy or insolvency proceedings, whether or
not such interest or fees are allowed in such proceeding (collectively, the
“Obligations”).



 



3.                  Representations and Warranties of Debtor. Debtor represents
and warrants, and so long as the Obligations remain unpaid, Debtor shall be
deemed continuously to represent and warrant, that:

(a)                No Prior Interests on Collateral. Debtor is the owner of the
Collateral free from any lien, encumbrance or other right, title or interest of
any person or entity, except for the security interest in favor of Secured Party
created hereby, and Debtor will defend the Collateral against the claims and
demands of all persons at any time claiming the same or any interest therein and
affirms that no financing statements covering the Collateral and its proceeds
are on file in any public office and, except for the security interests in favor
of Secured Party, there is and shall be no adverse lien, security interest or
encumbrance on or in the Collateral. Upon execution of this Agreement, Debtor
shall deliver such documents and endorsements in favor of Secured Party as are
required to show that the Collateral has been collaterally assigned to Secured
Party under this Agreement. Secured Party’s lien has been duly and properly
noted on all certificates of title with respect to the Collateral.

(b)               Company Existence. Debtor(s) (i) are duly organized, validly
existing and in good standing under the laws of the States set forth on Schedule
3(b) attached hereto; (ii) have all requisite power and authority to own, lease
and operate its properties and to carry on its business as it is now being
conducted; and (iii) has qualified to do business in all jurisdictions in which
the nature of Debtor’s business requires that Debtor be qualified.

(c)                Absence of Conflicts. The execution, delivery and performance
by Debtor of this Agreement will not (i) violate any provision of any existing
law or regulation, or any judgment, order or award of any court, arbitrator or
governmental authority; (ii) violate any provision of Debtor’s articles of
incorporation; (iii) violate, be in conflict with, result in a breach of or
constitute a default under any agreement or instrument to which Debtor is a
party or by which Debtor or any of its properties may be bound; or (iv) result
in the creation or imposition of any security interest, lien, charge or
encumbrance of any nature whatsoever upon the property or assets of Debtor
(except as created hereby).

(d)               Company Power: Authorization; Enforceable Obligations. Debtor
has all necessary organizational power and authority to execute, deliver and
perform its obligations under this Agreement; the execution, delivery and
performance by Debtor of this Agreement has been duly authorized by all
necessary organizational action on the part of Debtor; and, this Agreement has
been duly and validly executed and delivered by Debtor and constitutes the
legal, valid and binding obligation of Debtor, enforceable in accordance with
its terms, except to the extent that enforceability hereof may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by principles of
equity regarding the availability of remedies.



 



4.             General Covenants of Debtor. So long as the Obligations remain
unpaid, Debtor shall perform and observe each of its covenants to Secured Party
as set forth herein, and shall:

(a)                defend the Collateral against the claims and demands of all
other parties;

(b)               keep the Collateral free from all security interests or other
encumbrances except the Security Interest;

(c)                upon demand, deliver to Secured Party any documents relating
to the Collateral or any part thereof, and any and all other schedules,
documents and statements which Secured Party may from time to time reasonably
request;

(d)               notify Secured Party thirty (30) days in writing prior to any
change in Debtor’s name, address or state or organization specified above;

(e)                not make or agree to make any alteration or modification to
the Collateral or permit anything to be done that may impair the value of the
Collateral or the security intended to be afforded by this Agreement without
Secured Party’s written consent;

(f)                keep and maintain the Collateral in good order and repair at
all times;

(g)               keep accurate and complete records of its Collateral,
including kind, quality, quantity, cost, acquisitions and dispositions thereof;

(h)               allow Secured Party access to all books of record and account
of Debtor related to the Collateral and all correspondence of Debtor related to
the Collateral, subject to applicable law;

(i)                 not (i) permit any liens or security interests (other than
those permitted by this Agreement) to attach to any of the Collateral, (ii)
permit any of the Collateral to be levied upon under legal process or be subject
to any unpaid charge, including taxes, (iii) sell, transfer, license, lease or
otherwise dispose of any of the Collateral or any interest therein, or offer to
do so, without the prior written consent of Secured Party given after the date
of this Agreement, or (iv) permit anything to be done that may impair the value
of any of the Collateral or the security intended to be afforded by this
Agreement;

(j)                 take all action necessary or desirable to protect and
perfect the Security Interest of Secured Party on all Collateral (including,
without limitation, the notation of the Security Interest on all vehicle titles
relating to the Collateral);

(k)               keep the Collateral insured for the full replacement insurable
value thereof against loss or damage by theft, collision, and such other risks
as are customarily insured against by with such insurers, in such amount, with
such deductibles, and under policies in such form, as shall in each case be
reasonably satisfactory to Secured Party. Such policies shall contain an
endorsement, in form and substance reasonably acceptable to Secured Party,
showing loss under such insurance policies shall be payable to Secured Party,
for the benefit of Secured Party. Such endorsement, or an independent instrument
furnished to Secured Party, shall provide that the insurance company shall give
Secured Party at least thirty (30) days prior written notice before any such
policy of insurance is altered or canceled. Each Debtor hereby directs all
insurers under all policies of property insurance to pay all proceeds payable
thereunder directly to Secured Party. Until the date following the satisfaction
of the Obligations, each Debtor irrevocably makes, constitutes and appoints
Secured Party (and all officers, employees or agents designated by Secured
Party) as such Debtor’s true and lawful attorney (and agent-in-fact) for the
purpose of making, settling and adjusting claims under such policies of property
insurance, endorsing the name of such Debtor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance and making
all determinations and decisions with respect to such policies of insurance;





 

 

(l)                 pay all material taxes and other governmental charges levied
or assessed upon or against any Collateral or upon or against the creation,
perfection or continuance of the Security Interest before they become
delinquent, as well as all other claims of any kind (including claims for labor,
material and supplies) against or with respect to the Collateral, except to the
extent (i) such taxes, charges or claims are being contested in good faith by
appropriate proceedings, (ii) such proceedings do not have a material adverse
effect on any Debtor’s title to the Collateral or materially interfere with any
Debtor’s use of the Collateral in the ordinary course of business, and
(iii) such taxes, charges or claims are adequately reserved against on such
Debtor’s books in accordance with generally accepted accounting principles;

(m)             use and keep the Collateral, and shall require that others use
and keep the Collateral, only for lawful purposes, without material violation of
any federal, state or local law, statute or ordinance;

(n)               be in compliance in all material respects with the
requirements of all applicable laws and all orders, writs, injunctions, and
decrees applicable to it or to its properties, and possess all licenses,
permits, franchises, exemptions, approvals, and other governmental
authorizations necessary for the ownership of its property and the conduct and
operation of its business; and

(o)               concurrently with the execution and delivery of this
Agreement, deliver to the Secured Party a certificate of the Secretary (or other
appropriate officer) of each of each Debtor and of Legend and certifying as to
the following (i) a true and accurate copy of the organizational resolutions of
such entity authorizing the execution, delivery and performance of Note and this
Agreement to which it is a party; (ii) the incumbency, names, titles and
signatures of the officers of such entity authorized to execute Note and this
Agreement to which it is a party; (iii) a true and accurate copy of the articles
of organization (or equivalent) of such entity with all amendments thereto,
certified by the appropriate governmental official of the jurisdiction of its
incorporation as of a date acceptable to the Secured Party; and (iv) a true and
accurate copy of the bylaws (or the equivalent), and other constituent documents
of such entity.

If Debtor at any time fails to perform or observe any of the covenants in this
Agreement, Secured Party shall have (and Debtor hereby grants to Secured Party)
the right, power and authority (but not the duty) to perform or observe such
agreement on behalf and in the name, place and stead of such Debtor (or, at
Secured Party’s option, in its name) and to take any and all other actions
Secured Party may reasonably deem necessary to cure or correct such failure
(including, without limitation, the payment of taxes, the satisfaction of liens,
the procurement and maintenance of insurance, the execution of assignments,
security agreements and financing statements, and the indorsement of
instruments); and Debtor shall thereupon pay to Secured Party upon demand (which
shall include reasonable documentation of such expenses) the amount of all
monies expended and all costs and expenses (including reasonable attorneys’ fees
and legal expenses) incurred by Secured Party in connection with or as a result
of the performance or observance of such agreements or the taking of such action
by Secured Party, together with interest thereon from the date expended or
incurred at a rate equal to (a) the rate applicable to the Note, plus (b) 13.0%,
and all such monies expended, costs and expenses, and interest thereon shall be
part of the Obligations.



 



5.                  Insurance Claims. As additional security for the payment and
performance of the Obligations, Debtor assigns to Secured Party any and all
monies (including proceeds of insurance and refunds of unearned premiums) due or
to become due under, and all other rights of such Debtor with respect to, any
and all policies of insurance now or at any time hereafter covering the
Collateral or any evidence thereof or any business records or valuable papers
pertaining thereto. At any time whether before or after the occurrence of any
Event of Default (or, for any such claim that is less than $25,000, upon and
during the continuation of an Event of Default), Secured Party may, in Secured
Party’s name or in any Debtor’s name, execute and deliver proofs of claim,
receive all such monies, indorse checks and other instruments representing
payment of such monies, and adjust, litigate, compromise or release any claim
against the issuer of any such policy.

6.                  Events of Default. Debtor shall be in default (each, an
“Event of Default”) under this Agreement upon the happening of any one or more
of the following events, circumstances or conditions, to wit: (a) an Event of
Default shall occur as specified in the Note; (b) failure by Debtor to comply
with or perform any provision of this Agreement on its part to be complied with
or performed and such failure shall continue unremedied for thirty (30) Business
Days (as such term is defined in the Note) for a non-monetary failure to perform
or for fifteen (15) Business Days for a monetary failure to perform; (c) any
representation or warranty made by Debtor or any of its subsidiaries or
affiliates in this Security Agreement or the Note, or by any of its officers in
a writing furnished in connection with this Security Agreement or the Note,
which are false in any material respect on the date made; or (d) subjection of
the Collateral, or any part thereof, to attachment, charging order, garnishment,
levy of execution or other judicial process, or if any involuntary lien or
encumbrance shall be filed against any portion of the Collateral.

7.                  Remedies. Upon the happening of any Event of Default:

(a)                Secured Party’s rights with respect to the Collateral shall
be those of a secured party under the UCC as now in effect or hereinafter
amended. Secured Party shall also have any additional rights granted herein. If
requested by Secured Party, Debtor will immediately make the Collateral
available to Secured Party at a place to be designated by Secured Party. Secured
Party, at its option, may enter upon Debtor’s premises peaceably by Secured
Party’s own means or with legal process and take possession of the Collateral
(and any books, records, files, papers, information and other data pertaining
thereto), or render it immobile, or dispose of the Collateral on Debtor’s
premises, and Debtor agrees not to resist or interfere.



 



(b)               Any disposition of Collateral may be in one or more parcels at
public or private sale, at any exchange or broker’s board, at any of the Secured
Party’s offices or elsewhere, for cash, on credit, or for future delivery, and
upon such other terms as the Secured Party may reasonably believe are
commercially reasonable. The Secured Party shall not be obligated to dispose of
Collateral regardless of notice of sale having been given, the Secured Party may
adjourn any public or private sale from time to time by announcement made at the
time and place fixed therefor, and such disposition may, without further notice,
be made at the time and place to which it was so adjourned. The Secured Party
(i) may dispose of the Collateral in its then present condition or following
such preparation and processing as the Secured Party deems commercially
reasonable; (ii) shall have no duty to prepare or process the Collateral prior
to sale; (iii) may disclaim warranties of title, possession, quiet enjoyment and
the like; and (iv) may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral, and none of the
foregoing actions shall be deemed to adversely affect the commercial
reasonableness of the disposition of the Collateral.

(c)                In furtherance, and not in limitation, of the other rights,
powers and remedies granted to Secured Party in this Agreement and in the Note,
Debtor hereby appoints Secured Party such Debtor’s attorney-in-fact, with full
authority in the place and stead of such Debtor and in the name of such Debtor
or otherwise, from time to time and during the continuation of an Event of
Default, to (i) endorse Debtor’s name on all checks, commercial paper and other
instruments pertaining to the proceeds of Collateral and (ii) take any other
action (including the right to collect on any Collateral) and to execute any
instrument that Secured Party may reasonably believe is necessary or advisable
to accomplish the purposes of this Agreement, in a manner consistent with the
terms hereof. DEBTOR HEREBY ACKNOWLEDGES, CONSENTS AND AGREES THAT THE POWER OF
ATTORNEY GRANTED PURSUANT TO THIS SECTION IS IRREVOCABLE AND COUPLED WITH AN
INTEREST AND SHALL BE EFFECTIVE UNTIL THE SATISFACTION OF ALL OBLIGATIONS.

(d)               Debtor agrees that any notice by Secured Party of the sale or
disposition of the Collateral or any other intended action hereunder, whether
required by the UCC or otherwise, shall constitute reasonable notice to Debtor
if the notice is mailed by regular or certified mail, postage prepaid, at least
fifteen (15) days before the action to Debtor’s address as specified in this
Agreement or to any other address that Debtor has specified in writing to
Secured Party as the address to which notices shall be given to Debtor. Debtor
further agrees that Secured Party may be the purchaser of the Collateral
(whether for cash or credit) at any public or private sale.

(e)                Debtor shall pay all costs and expenses incurred by Secured
Party in enforcing this Agreement, realizing upon any Collateral and collecting
any Obligations, including reasonable attorney’s fees whether suit is brought or
not and whether incurred in connection with collection, trial, appeal or
otherwise. Each Debtor shall indemnify and hold the Secured Party harmless from
and against any and all claims, losses and liabilities (including reasonable
attorneys’ fees) growing out of or resulting from this Agreement and the
Security Interest (including enforcement of this Agreement) or the Secured
Party’s actions pursuant hereto, except claims, losses or liabilities resulting
from the Secured Party’s gross negligence or willful misconduct as determined by
a final judgment of a court of competent jurisdiction. Any liability of any
Grantor to indemnify and hold the Secured Party harmless pursuant to the
preceding sentence shall be part of the Obligations. The obligations of each
Grantor under this Section shall survive any termination of this Agreement.



 



(f)                All of the rights, powers, remedies and privileges of Secured
Party in the Event of Default, as provided under this Agreement and under
applicable law, including, but not limited to, the UCC, shall be cumulative and
in addition one to the other, and in addition to those rights, powers, remedies
and privileges afforded Secured Party under the provisions of this Agreement or
the Note, and such rights, powers, remedies and privileges may be exercised
singly or concurrently on one or more occasions.

(g)               If, at any time, in the opinion of Secured Party, a
receivership may be necessary to protect the Collateral, whether before or after
maturity of the indebtedness hereby secured, or at any time, or after the
institution of suit to collect such indebtedness or enforce this Agreement,
Secured Party shall have the right to appointment, on ex parte application, and
without notice to anyone, by any court having jurisdiction, of a receiver to
take charge of the Collateral.

(h)               All proceeds received by Secured Party in respect of any sale,
any collection from, or other realization upon all or any part of the Collateral
shall be held or applied in full or in part by Secured Party to pay the
Obligations in such order as Secured Party may deem appropriate. Black Diamond
and Legend shall remain liable for any deficiency if the proceeds of any sale or
other disposition of any Collateral are insufficient to pay the Obligations and
the reasonable fees and disbursements of any attorney employed by Secured Party
to collect such deficiency

8.                  Relationship Among Debtors. EACH DEBTOR SHALL ONLY BE LIABLE
UNDER THIS AGREEMENT FOR THE MAXIMUM AMOUNT OF SUCH LIABILITY THAT CAN BE HEREBY
INCURRED WITHOUT RENDERING ITS OBLIGATIONS UNDER THIS AGREEMENT AVOIDABLE UNDER
APPLICABLE LAW RELATING TO FRAUDULENT CONVEYANCE OR FRAUDULENT TRANSFER, AND NOT
FOR ANY GREATER AMOUNT. Each Debtor waives the benefit of any and all defenses
and discharges available to a guarantor, surety, indorser or accommodation party
dependent on its character as such. Without limiting the generality of the
foregoing, to the extent permitted by applicable law, any Debtor waives
presentment, demand for payment and notice of nonpayment or protest of any note
or other instrument evidencing any of the Obligations and agrees that such
Debtor’s liability hereunder and the Security Interest shall not be affected or
impaired in any way by any of the following acts and things: (i) any sale,
pledge, surrender, compromise, settlement, release, renewal, extension,
indulgence, alteration, substitution, exchange, change in modification or other
disposition of any of the Obligations, any evidence thereof or any collateral
therefor; (ii) any acceptance or release of collateral for or guarantors of any
of the Obligations; (iii) any failure, neglect, or omission to realize upon or
protect any of the Obligations, to obtain, perfect, enforce or realize upon any
collateral therefor or to exercise any lien upon or right of appropriation of
any moneys, credits or property toward the liquidation of any of the
Obligations; (iv) any application of payments or credits upon any of the
Obligations; or (v) any irregularity or avoidability of the Obligations
(including any avoidability of the Obligations as fraudulent transfers or
fraudulent conveyances under any applicable law). Secured Party shall not be
required, before exercising its rights under this Agreement, to first resort for
payment of any of the Obligations to any other person or entity, its or their
properties or estates, or any collateral, property, liens or other rights or
remedies whatsoever. To the extent permitted by applicable law, each Debtor
agrees not to exercise any right of contribution, recourse, subrogation or
reimbursement available to it against any other person, entity or property,
unless and until all Obligations and all other debts, liabilities and
obligations owed by such Debtor to Secured Party have been paid and discharged.
Each Debtor expects to derive benefits from the transactions resulting in the
creation of the Obligations. Secured Party may rely conclusively on the
continuing warranty, hereby made, that each Debtor continues to be benefitted by
Secured Party’s extension of credit accommodations to Debtor, Secured Party
shall have no duty to inquire into or confirm the receipt of any such benefits
and this Agreement shall be effective and enforceable by Secured Party without
regard to the receipt, nature or value of any such benefits.



 



9.              Miscellaneous.

(a)                Debtor authorizes Secured Party at Debtor’s expense to file
any financing statement or other documents (including trademark and copyright
security agreements) or statements relating to the Collateral (without Debtor’s
signature thereon) that Secured Party deems appropriate, and Debtor appoints
Secured Party as Debtor’s attorney-in-fact to (i) execute any such financing
statement or documents in Debtor’s name; (ii) to perform all other acts which
Secured Party deems appropriate to perfect and to continue perfection of the
Security Interest; and (iii) upon the occurrence and during the continuance of
any Event of Default, to file any claims or take any action or institute any
proceedings that Secured Party may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of
Secured Party with respect to any of the Collateral.

(b)               After any Event of Default, Secured Party may notify any party
obligated to pay proceeds, of the existence of the Secured Interest and may also
direct them to make payments of all proceeds to Secured Party.

(c)                No delay or omission by Secured Party in exercising any right
hereunder or with respect to any Obligations shall operate as a waiver of that
or any other right, and no single or partial exercise of any right shall
preclude Secured Party from any other or future exercise of the right or the
exercise of any other right or remedy. Secured Party may cure any Event of
Default by Debtor in any reasonable manner without waiving the Event of Default
so cured and without waiving any other prior or subsequent default by Debtor.
All rights and remedies of Secured Party under this Agreement and under the UCC
shall be deemed cumulative.

(d)               Secured Party shall have no obligation to take and Debtor
shall have the sole responsibility for taking any steps to preserve rights
against all prior parties to the Collateral.

(e)                The rights and benefits of Secured Party under this Agreement
shall, if Secured Party agrees, inure to any party acquiring an interest in the
Obligations or any part thereof.

(f)                This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any amount received by Secured
Party hereunder or pursuant hereto is rescinded or must otherwise be restored or
returned by Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or upon the appointment of any
intervener or conservator of, or trustee or similar official for, the Borrower,
or upon the entry of an order by a bankruptcy court avoiding the payment of such
amount, or otherwise, all as though such payments had not been made.



 



(g)               Debtor hereby waives all requirements of law, if any, relating
to the marshalling of assets that would be applicable in connection with the
enforcement by Secured Party of its remedies hereunder, absent this waiver.

(h)               Debtor hereby acknowledges that (i) it has been advised by
counsel in the negotiation, execution and delivery of this Agreement and the
Note; (ii) Secured Party has no fiduciary relationship to such Debtor, the
relationship being solely that of debtor and creditor; and (iii) no joint
venture exists between such Debtor and Secured Party.

(i)                 This Agreement shall (i) be binding upon each Debtor and its
successors and assigns; and (ii) inure to the benefit of, and be enforceable by,
Secured Party and its successors, transferees, and permitted assigns. This
Agreement may not be assigned by Debtors without the prior written consent of
Secured Party. Secured Party may assign or otherwise transfer all or any portion
of its rights and obligations under this Agreement to any other persons or
entities to the extent and in the manner provided in the Note.

(j)                 The terms “Secured Party” and “Debtor” as used in this
Agreement include the successors or permitted assigns of those parties, as
applicable.

(k)               This Agreement may not be modified or amended nor shall any
provision of it be waived except in a writing signed by Debtor and by an
authorized officer of Secured Party.

(l)                 This Agreement shall be construed under the UCC and any
other applicable State of Utah laws in effect from time to time.

(m)             This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.

(n)               The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
provisions.

(o)               All sections and descriptive headings in this Agreement are
inserted for convenience only, and shall not affect the construction or
interpretation hereof.

(p)               This Agreement is a continuing agreement that shall remain in
force and effect until all of the Obligations and any extensions or renewals
together with all interest thereon shall be paid in full.

(q)               JURY WAIVER. EACH DEBTOR AND THE SECURED PARTY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.



 



(r)                 With respect to any legal action or proceeding arising under
this Agreement or concerning the Collateral, Debtor, to the fullest extent
permitted by law, hereby: (i) submits to the jurisdiction of the state and
federal courts in the State of Utah; (ii) agrees that the venue of any such
action or proceeding may be laid in Salt Lake County, Utah (in addition to any
county in which any of the Collateral is located) and waives any claim that the
same is an inconvenient forum; (iii) stipulates that service of process in any
such action or proceeding shall be properly made if mailed by any form of
registered or certified mail (airmail if international), postage prepaid, to the
address then registered in Secured Party’s records for Debtor, and that any
process so served shall be effective ten (10) Business Days after mailing; (iv)
waives any right to immunity from any such action or proceeding and waives any
immunity or exemption of any property, wherever located, from garnishment, levy,
execution, seizure or attachment prior to or in execution of judgment, or sale
under execution or other process for the collection of debts; and (v) waives any
right to interpose any set-off or non-compulsory counterclaim or to plead laches
or any statute of limitations as a defense in any such action or proceeding, and
waives all provisions and requirements of law for the benefit of Debtor now or
hereafter in force. No provision of this Agreement shall limit Secured Party’s
right to serve legal process in any other manner permitted by law or to bring
any such action or proceeding in any other competent jurisdiction.

(s)                Time is of the essence with respect to the provisions of this
Agreement.

(t)                 Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction only, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

(u)               All representations and warranties in this Agreement or in any
other agreement between any Debtor and Secured Party shall survive the
execution, delivery and performance of this Agreement and the creation and
payment of the Obligations. Each Debtor waives notice of the acceptance of this
Agreement by Secured Party.

(v)               Notices. All notices, requests, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given (a) upon being delivered by hand, (b) three (3)
Business Days after being mailed first class or certified with postage paid or
(c) one Business Day after being sent by nationally recognized overnight
receipted delivery service:



 



If to Secured Party, to:   Sher Trucking L.L.C.
3111 Bel Air Dr. #21A
Las Vegas, NV 89109
Attn: Don Hampton
Facsimile: 702-583-7406
E-mail: don@shercompanies.com with a copy to (which shall not constitute notice
to Secured Party), to:     Dorsey & Whitney, LLC
136 South Main Street, Suite 1000
Salt Lake City, UT 84101
Attn: Alan Bell
Facsimile: 801-933-7373
E-mail: bell.alan@dorsey.com or to such other Person or address as Secured Party
shall furnish by notice to Debtor in writing. If to Debtor, to:   Black Diamond
Energy Holdings LLC
555 NorthPoint Center East
Suite 410
Alpharetta, GA 30022
Attn: Warren S. Binderman
Facsimile: 678-608-2565
E-mail: warren@midconoil.com with a copy to (which shall not constitute notice
to Debtor), to:     Greenberg Traurig, LLP
3333 Piedmont Rd NE
Suite 2500
Atlanta, GA 30305
Attn: Gerald L. Baxter
Facsimile: 678-553-2431
E-mail: baxterg@gtlaw.com or to such other Person or address as Debtor shall
furnish by notice to Secured Party in writing.



 

 

[Signature appears on following page]

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Security
Agreement as of the date first written above.

 



  DEBTOR:       BLACK DIAMOND ENERGY HOLDINGS LLC               By:     Name:  
  Title:           BLACK DIAMOND ENERGY LLC               By:     Name:    
Title:                 TREELINE DIESEL CENTER LLC         By:     Name:    
Title:                 BDC TRACTOR LEASING I LLC         By:     Name:    
Title:  



 [Signature appears on following page]



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Security
Agreement as of the date first written above.

  BDE TRACTOR LEASING II LLC               By:     Name:     Title:            
    BDE TRAILER LEASING I LLC               By:     Name:     Title:            
    BDE TRAILER LEASING II LLC         By:     Name:     Title:                
BDE TRAILER LEASING III LLC         By:     Name:     Title:                  
BDE TRAILER LEASING IV LLC         By:     Name:     Title:  



[Signature page to Security Agreement]



 





IN WITNESS WHEREOF, the parties hereto have executed and delivered this Security
Agreement as of the date first written above.

SECURED PARTY:

 

  SHER TRUCKING L.L.C.         By:     Name:     Title:  



 [Signature page to Security Agreement]

 

 

Exhibit A

Collateral

Truck Number VIN Number Owning Entity Make Model Year Model M2 1XPXD49X79N745921
BDE Tractor Leasing I, LLC PTRB Conventional 389 2009 M3 1XPXD49X99N745922 BDE
Tractor Leasing I, LLC PTRB Conventional 389 2009 M5 1XPXD49X89N745734 BDE
Tractor Leasing I, LLC PTRB Conventional 389 2009 M6 1XPXD49XX9N745749 BDE
Tractor Leasing I, LLC PTRB Conventional 389 2009 M7 1XKAD49X56J151083 BDE
Tractor Leasing I, LLC KW Construct T600 2006 M8 1XPXD49X59N745951 BDE Tractor
Leasing II, LLC PTRB Conventional 389 2009 M9 1XKWD49X48J218443 BDE Tractor
Leasing II, LLC KW Construct W900 2008 M11 1XKWD49XXAJ263165 BDE Tractor Leasing
II, LLC KW Construct W900 2010 M12 1XKWD49X4AJ263159 BDE Tractor Leasing II, LLC
KW Construct W900 2010 M13 1XKWD49X69J239747 BDE Tractor Leasing II, LLC KW
Construct W900 2009 M14 1XPHD49X2AD110684 Black Diamond Energy, LLC PTRB
Conventional 386 2010 M15 1XPHD40X3AD110676 Black Diamond Energy, LLC PTRB
Conventional 386 2010 Trailer Number VIN Number Owning Entity Make Body Style
Year Model BD1 3T1L1TA34CC000303 BDE Trailer I, LLC TYTAL Semi 2012 BD2
3T1L1TA39CC000295 BDE Trailer I, LLC TYTAL Semi 2012 BD3 3T1L1TA30CC000203 BDE
Trailer I, LLC TYTAL Semi 2012 BD4 3T1L1TA37CC000294 BDE Trailer I, LLC TYTAL
Semi 2012 BD5 3T1L1TA35CC000200 BDE Trailer I, LLC TYTAL Semi 2012 BD6
3T1L1TA34CC000205 BDE Trailer I, LLC TYTAL Semi 2012 BD7 1UNST503XCS100122 BDE
Trailer I, LLC DRAGON Semi 2012 BD8 3I1L1TA31CC000310 BDE Trailer II, LLC TYTAL
Semi 2012 BD9 3T1L1TA33CC000308 BDE Trailer II, LLC TYTAL Semi 2012 BD10
3T1L1TA35CC000312 BDE Trailer II, LLC TYTAL Semi 2012 BD11 3T1L1TA33CC000311 BDE
Trailer II, LLC TYTAL Semi 2012 BD12 1T9TA931CR719492 BDE Trailer II, LLC TROXEL
Semi 2012 BD13 1T9TA493XCR719491 BDE Trailer II, LLC TROXEL Semi 2012 BD14
1UNST503XCS100217 BDE Trailer III, LLC DRAGON Semi 2012 BD16 1T9TA493XCR719524
BDE Trailer IV, LLC TROXEL Semi 2012 BD17 1T9TA4938CR719523 BDE Trailer IV, LLC
TROXEL Semi 2012 BD18 1UNST5031CS100221 BDE Trailer III, LLC DRAGON Semi 2012
BD20 1UNST5037CS100417 BDE Trailer III, LLC DRAGON Semi 2012 BD21
1UNST503XCS100220 BDE Trailer III, LLC DRAGON Semi 2012

 

 







--------------------------------------------------------------------------------

